UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7972



CORNELIUS TUCKER, JR.,

                                           Petitioner - Appellant,

          versus


MARVIN POLK, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-05-1065-1)


Submitted: March 23, 2006                   Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Cornelius Tucker, Jr., a state prisoner, seeks to appeal

the district court's order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000).            The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent     “a    substantial     showing      of    the   denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that     the   district    court’s        assessment   of   the

constitutional      claims       is    debatable       or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                       We have independently

reviewed the record and conclude that Tucker has not made the

requisite      showing.         Accordingly,      we    deny      a   certificate       of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                            DISMISSED




                                        - 2 -